   Case 3:17-mj-0056S-SALM *SEALED. Document                    1     Filed O4lO4l17 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                                   DrsTRrcT oF coNNECTTCU'ti,i,.,
                                                                                     il7,n    )Ar5$n")
IN TFIE MATTER OF AN APPLICATION
                                                          ic17   nifi     ,Loijft
                                                                                    10 16
OF THE UNITED STATES OF AMERICA                              ll a:r,'
FOR AN ORDER AUTHORIZING THE                                               FILED I.INDER SII.\L
INSTAI,LA'TION AND USE OF PEN
REGISTER AND INCOMING RECORDINC                                            April 3.2017
DEVIC}]

                                        APPLICATION
          H. Gordon Hall, an attomey of the United States Depaflment of Justice and an Assistant

United States Attorney for the District ofConnecticut, hereby applies to the Court pursuant to

Title   18, United States Code, Section 3122 for an order authorizing the installation and use        ola

pen register and ofa device that captues the incoming electronic or other impulses which

identily the originating number ofan instrument or device liom which a wire or electronic

communication was transmitted ("incoming recording device"). In support of this application

he states the following:

          l.   Applicant is an "attomey fbr the Govemment"     as   defined in Rule 54(c) of the Federal

Rules   olCriminal   Procedure, and therefore, pursuant to   Titlel   S, United States Code, Section

3122, n.ay apply for an order authorizing the installation and use ofa pen register and incoming

recording device.

         2.    Applicant certifies that the DEA is conducting a criminal investigation of Westly

Northrup, Carlos Roman and others in connection with possible violations of Title 21, United

Stares Code, Seotions 841(aXl) and 846 (conspiracy to possess and to distribute controlled

substances), and related oft'enses; that telephone number (860) 797-7754 (the "Target

Telephone"), which is subscribed to by                                                          ith
  Case 3:17-mi-00565-SALM *SEALED* Document                     1   Filed 04104177 Page 2 of 3




service by Sprint, is used by an unidentified male, who is believed to be a source of supply in

connection with the narcotics trallicking activities under investigation; that the information

likely to be obtained llonr the pen register and incoming recorcling device is relevant to the

ongoing criminal invesligation in that it is believed that this infornration will concem the

rnentioned offensesi and that the information obtained fronr the incoming recording devices          will

be limited to calls originating within the Western Hemisphere.

         3.     Applicant requests that the Court issue an order for a period of sixty (60) days

authorizing the installation and use of a pen register to register numbers dialed or pulsed from

said telephone number, to record the date and tirne ofsuch dialings or pulsings, and to record the

length of time the telephone receiver in question is offthe hook for incoming or outgoing calls,

and   ofa device that captures the incoming electronic or other impulses which identiI      the

originating number of ar instrument or device from which a wire or electronic communication

was transmitted to said telephone number.

         4.     The applicant further requests that the order direct the lumishing of information,

including subscriber infomration, facilities, and technical assistance necessary to unobtrusively

accomplish the installation ofthe pen register and incoming recording device by Sprint ("the

Company"), with reasonable compensation to be paid by the DEA for reasonable expenses

incurred in providing such facilities and assistance.

         WHEREFORE, it is respectfully requested that the Court grant an order lbr a period of 60

days   (l)   authorizing the installation and use ofa pen register to record numbers dialed or pulsed

from said telephone number and ofa device that captures the incoming electronic or other

impulses which identify the originaling number of an instnrment or device from which a wire or

                                              I
                                                     3
  Case 3:17-mj-00565-SALM *SEALED* Document                 1   Filed 04104117 Page 3 of 3




electronic conrmunicatior.t was transmitted to said telephotte number, (2) directing the Company

to lbrthwith fumish agents of the DEA with all inibrmation, including subscriber information,

facilities, and technical assistance necessary to accomplish the installation and use ofthe devices

unobtrusively and with minimum interl'erence to the services presently accorded persons whose

dialings or pulsings are the subject ofthe pen register and incoming recording device, (3)

authorizing application ofthe Court's order to the target telephone number referenced above

regardless of service provider during the 60-day period; and, (4) sealing this application and the

Court's order.




                                              H.    RDON HALL
                                              AS    TANT TJNITED STATES ATTORNEY
                                              157    Lrrch street, 23'd Floor
                                              New Haven, CT 065 l0
                                              Fed. Bar No. ct05153
                                              (203) 82r-3700


Subscribed untl swom to beibre
,ne this 3 '     '
                 day of April 2o l 7,
a1 New Haven, Connecticut.



                     /s/
HON o AI]LE SARAH A.L. MERRIAM
UNt    STATES MAGISTRATE JUDGE




                                                   4
